Citation Nr: 9924238	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  95-34 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





INTRODUCTION

The veteran served on active duty from December 1990 to April 
1994.  He also had over 14 years of reserve duty and 
approximately 3 months of active duty for training purposes 
that has not been verified.  This case comes before the Board 
of Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in New Orleans, Louisiana (hereinafter RO).

In a statement dated in June 1999, the veteran's 
representative raised the issues of entitlement to a total 
rating for compensation purposes based upon individual 
unemployability.  This issue has not been developed for 
appellate review and is referred to the RO for appropriate 
disposition.  


FINDINGS OF FACT

Hypertension does not result in diastolic pressure 
predominately 110 or more with definite symptoms, nor is it 
manifested by a systolic pressure that is predominately 200 
or greater.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.104 Diagnostic Code 
7101 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
the statute and judicial construction.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA medical reports have been included in 
his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

With respect to the veteran's claim, disability ratings are 
based, as far as practicable, upon the average impairment of 
earning resulting from the disability.  38 U.S.C.A. § 1155.  
The average impairment is set forth in the VA's SCHEDULE FOR 
RATING DISABILITIES (hereinafter SCHEDULE), codified in C.F.R. 
Part 4 (1998), which includes diagnostic codes that represent 
particular disabilities.  The pertinent diagnostic codes and 
provisions will be discussed below as appropriate.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet.App. 282 (1991).  

In this case, the veteran's hypertension was granted service 
connection by a rating decision dated in October 1994, and 
assigned a 10 percent disability evaluation under the 
provisions of 38 C.F.R. § 4.101, Diagnostic Code 7101.  
Effective January 12, 1998, the VA revised the criteria for 
evaluating hypertension.  62 Fed. Reg. 65207-224 (1997).  The 
RO has evaluated the veteran's service-connected hypertension 
under both the old and new rating criteria.  Karnas v. 
Derwinski,. 1 Vet. App. 308, 312 - 330 (1991) (where the law 
or regulations change while a case is still pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary).

The veteran's service medical records reveal a diagnosis of 
hypertension, and he was prescribed medication.  Blood 
pressure readings in April 1993, were 160/110 and 170/110.  
Subsequent blood pressure readings reveal a diastolic 
pressure of predominantly 90, with no readings of 100 or 
more.  Subsequent to service discharge, a VA examination 
conducted in July 1994, showed a blood pressure reading of 
140/80, while on medication.  A VA examination conducted in 
July 1998, indicated blood pressure readings of 118/82, 
128/64, and 118/90.  The examiner noted that the veteran was 
not taking medication for his service-connected hypertension.

Under the provisions of the SCHEDULE in effect prior to 
January 12, 1998, hypertensive vascular disease (essential 
arterial hypertension) manifested by diastolic pressure 
predominantly 110 or more with definite symptoms warranted a 
20 percent evaluation.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997).  Diastolic pressure predominantly 100 or more 
warranted a 10 percent evaluation.  Id.  A note provided that 
when continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned.  Id.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for hypertension under the 
criteria in effect prior to January 12, 1998.  Although 
service medical records, VA, and post-service medical records 
provide numerous blood pressure readings for the veteran, 
these records are negative for any diastolic readings of 110.  
Accordingly, an evaluation in excess of 10 percent for 
hypertension under the rating criteria in effect prior to 
January 12, 1998, is not warranted.

Under the provisions of Diagnostic Code 7101 effective 
January 12, 1998, a 20 percent evaluation is assignable for 
hypertension when the diastolic pressure is predominantly 110 
or more, or when systolic pressure is predominantly 200 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).  A 10 
percent evaluation is assignable when the diastolic pressure 
is predominantly 100 or more; the systolic pressure is 
predominantly 160 or more; and is the minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  Id. 

The evidence is also against an evaluation in excess of 10 
percent for hypertension under the provisions of 38 C.F.R. 
§ 4.101, Diagnostic Code 7101, effective January 12, 1998.  
As is clear from the medical evidence previously discussed, 
the veteran's diastolic pressure levels preclude an increased 
rating under the new regulations, and as a systolic reading 
of 200 or greater has never been recorded, let alone recorded 
on a persistent basis, it follows that an initial rating in 
excess of 10 percent is not warranted under the revised 
criteria as well.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson v. West, 12 Vet. App. 119 (1999) (emphasis 
in the original).  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the veteran's service-connected hypertension, 
rather than as a disagreement with the original rating award 
for this disorder.  However, the March 1995 statement of the 
case and the supplemental statements of the case have 
provided the veteran with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of an initial disability evaluation for the 
veteran's service-connected hypertension.  In addition, the 
veteran's pleadings herein clearly indicate that he is aware 
that his appeal involves the RO's assignment of an initial 
disability evaluation.  Consequently, the Board sees no 
prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect the veteran's disagreement with 
the initial disability evaluation assigned to his service-
connected hypertension.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

In this case, the RO granted service connection and 
originally assigned a 10 percent evaluation for hypertension 
as of the day following separation from active service, i.e., 
April 15, 1994.  See 38 C.F.R. § 3.400(b)(2)(i) (1998).  
After review of the evidence, there is no medical evidence of 
record that would support a rating in excess of 10 percent 
for the disability at issue at any time subsequent to the day 
following separation from active service, i.e., April 15, 
1994.  Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

An initial evaluation in excess of 10 percent for 
hypertension is denied. 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

